IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 97-50367



VICTORIA RIZZO

                                               Plaintiff - Appellee

                                versus


CHILDREN’S WORLD LEARNING CENTERS, INCORPORATED, doing business as
CWLC, Incorporated

                                               Defendant - Appellant



                            - - - - -
      Appeal from the United States District Court for the
                    Western District of Texas
                            - - - - -

        ON PETITIONS FOR REHEARING AND REHEARING EN BANC

      (Opinion April 15, 1999, 5 Cir., 1999, _____F.3d____)

                           (August 27, 1999)

Before KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES,
       SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS,
       BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

        A member of the Court in active service having requested

a poll on the petition for rehearing en banc and a majority of

the judges in active service having voted in favor of granting a

rehearing en banc,

        IT IS ORDERED that this cause shall be reheard by the

court en banc with oral argument on a date hereafter to be fixed.

The Clerk will specify a briefing schedule for the filing of
supplemental briefs.